DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 91 recites the limitation "said fluid pressure generator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 91 depends from claim 85, however the fluid pressure generator is introduced in claim 86.  Therefore, for the purposes of this examination, it is assumed that claim 91 depends from claim 86.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 76, 77, 79, 80, 113, 114, 116-118 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds (US 6,123,685).
Regarding claim 76, Reynolds discloses a pump assembly (fig. 1).  The limitation “useful for pumping a medicament through an injection port which is removably mountable onto a patient body surface” is interpreted to be an intended use limitation.  Reynolds discloses that the device is used to pump a medicament to a patient through a tube connected to the pump (col. 3, lines 59-61).  Therefore, the pump is capable of delivering medicament to any injection port which is attachable to a tube, including a port which is removably mountable onto a body surface.  Reynolds further discloses a double piston pumping assembly comprising first 6A and second 6B pistons (col. 3, lines 38-40; fig. 2).
Regarding claim 77, the limitations “wherein at least one of the first and second pistons moves in a first direction during supply for said medicament to said pumping assembly” is interpreted to be an intended use limitation.  The first piston 6A of Reynolds is capable of moving in a proximal direction when pressurized fluid is provided to the open end 4 (see fig. 1 – the first piston 6a located away from the proximal end would be pushed proximally by fluid entering the pump).  Reynolds further discloses that the first and second pistons move in mutually operative orientations during pumping of said medicament through the injection port (col. 3, lines 62-64; fig. 1).  “Move in mutually operative orientations” is interpreted to mean that the pistons are operable to move relative to each other to pump the medicament out of the chamber.
Regarding claim 79, the double pumping assembly of Reynolds is removably mountable onto the injection port both prior to and following pumping of at least a portion of the medicament through the injection port via the connector cap 34 (col. 3, lines 54-61; fig. 1).
Regarding claim 80, the double piston pumping assembly of Reynolds is removable from the injection port and attachable to a different injection port via the connector cap 34 without resulting in undesired pumping of said medicament through the injection port.  This is a functional recitation, and the device of Reynolds is capable of performing this function because the pump is capable of being attached and reattached to an injection port via the connector 34 and the pump will not result in undesired pumping, particularly when the gas generator is not attached to the pump as can be seen in the configuration shown in fig. 2.

Regarding claim 113, Reynolds discloses a pump assembly (fig. 1).  The limitation “useful for pumping a medicament through an injection port which is removably mountable onto a patient body surface” is interpreted to be an intended use limitation.  Reynolds discloses that the device is used to pump a medicament to a patient through a tube connected to the pump (col. 3, lines 59-61).  Therefore, the pump is capable of delivering medicament to any injection port which is attachable to a tube, including a port which is removably mountable onto a body surface.  Reynolds further discloses a piston pumping assembly 6 adapted for pumping said medicament through the injection port (fig. 1), the piston pumping assembly comprising a fluid pressure generator 38, at least one piston 6A which is driven in a medicament pumping displacement direction by fluid pressure generated by the fluid pressure generator (fig. 1; col. 4, lines 18-19).
Regarding claim 114, Reynolds discloses that the piston pumping assembly comprises first 6A and second 6B pistons (col. 3, lines 38-40; fig. 2).
Regarding claim 116, Reynolds discloses that the fluid pressure generator 38 is operatively engaged with the second piston 6B (fig. 1).
Regarding claim 117, the limitations “wherein at least one of the first and second pistons moves in a first direction during supply for said medicament to said pumping assembly” is interpreted to be an intended use limitation.  The first piston 6A of Reynolds is capable of moving in a proximal direction when pressurized fluid is provided to the open end 4 (see fig. 1 – the first piston 6a located away from the proximal end would be pushed proximally by fluid entering the pump).  Reynolds further discloses that the first and second pistons move in mutually operative orientations during pumping of said medicament through the injection port (col. 3, lines 62-64; fig. 1).  “Move in mutually operative orientations” is interpreted to mean that the pistons are operable to move relative to each other to pump the medicament out of the chamber.
Regarding claim 118, the double pumping assembly of Reynolds is removably mountable onto the injection port both prior to and following pumping of at least a portion of the medicament through the injection port via the connector cap 34 (col. 3, lines 54-61; fig. 1).

Claim(s) 76, 85-89 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flaherty et al (US 6,723,072).
Regarding claim 76, Flaherty discloses a pump for pumping medicament through an injection port 70 which is removably mountable onto a patient body surface (col. 6, lines 33-34, 62-64), the pump assembly comprising a double piston pumping assembly 240 adapted for pumping the medicament through the injection port, the piston assembly comprising first 220 and second 200 pistons (col. 7, lines 56-59; fig. 2).
Regarding claim 85, Flaherty discloses that the double piston pumping assembly includes a housing 20 (fig. 1), the housing encloses the pumping device and necessarily includes an upper housing portion on the top of the housing and a bottom housing portion fixedly mounted to the top housing portion (fig. 2: the housing is unitary and therefore the top and bottom are necessarily fixedly attached), and defining an interior volume therebetween (fig. 2), which encloses a reservoir assembly 232 extending in a longitudinal axis and a circuit and switch assembly (microcontroller 50; col. 4, lines 60-63: electronic circuitry includes circuits and switches to control operation of the plunger assembly), an underside of the bottom housing portion is at least partially covered by an adhesive layer, which is adapted to be secured to the patient body surface (col. 6, lines 62-64).
Regarding claim 86, Flaherty discloses that the reservoir assembly 232 encloses the first piston 220, the second piston 200, and a fluid pressure generator 242 (fig. 2; col. 8, lines 43-53: the shape memory element 242 expands to press on the piston that presses on the fluid in the chamber, thereby generating fluid pressure), said fluid pressure generator 242 is operatively engaged with the first and second pistons (fig. 2A).
Regarding claim 87, Flaherty discloses that the first piston 220 has a forwardly facing surface and a rearward facing surface, and the second piston has a forwardly facing surface and a rearward facing surface (fig. 2: pistons necessarily have surfaces, forward surfaces face toward the right, rearward surfaces face toward the left).
Regarding claim 88, the forwardly facing surface of the first piston 220 (fig. 2 right-facing surface of piston 220) abuts the closed end of the reservoir assembly when the pump is empty (fig. 2: when reservoir 232 is empty, first piston 220 is located all the way on the right side abutting the left wall of the reservoir).
Regarding claim 89, Flaherty shows that the interior volume of the reservoir assembly is entirely empty of fluid before filling thereof (as can be seen in fig. 16 wherein the distal piston abuts the front wall of the reservoir).  As the reservoir is entirely empty before filling, there is no need to prime the reservoir assembly after filing the reservoir assembly with medicament.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 76, 85, 86, 91, 113, 115, 119, 120-122 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caffey et al (US 8,285,328).
Regarding claim 76, Caffey discloses a pump assembly for pumping a medicament through an injection port 204 which is removable mountable onto a patient body surface (fig. 2), the pump assembly comprising a double piston pumping assembly comprising  a first and second pistons (fig. 4A; col. 12, lines 47-51). It noted that Caffey discusses that the electrode arrangement shown in fig. 4A is not desirable, and discloses that those shown in fig. 5A is more desirable.  The pumps shown in fig. 5A includes a first piston and a closed end wall, rather than the first piston and second piston shown in fig. 4A.  It would have been obvious to one of ordinary skill in the art to use the preferably embodiments shown in fig. 5A with the second piston rather than the closed end wall because doing so would increase ease of manufacture as the reservoir can be molded and then the electrodes inserted as desired using the second piston, rather than molding the reservoir and inserting the electrodes therein and ensuring that the fit is fluid tight.
Regarding claim 85, Caffey discloses that the double piston pumping assembly includes a top housing portion and a bottom housing portion fixedly mounted to the top housing portion (fig. 2, housing has a top and bottom), the housing defining an interior volume therebetween, which encloses a reservoir assembly and circuit and switch assembly (electrodes 410 form circuits and switches; col. 9, lines 25-30), and an underside of said bottom potion is at least partially covered by adhesive (col. 9, line 32-35).
Regarding claim 86, Caffey discloses that the reservoir assembly 400 encloses the first piston, the second piston and a fluid pressure generator 402/410, said fluid pressure generator is operatively engaged with the pistons (fig. 4A).
Regarding claim 91, Caffey discloses that activation of the fluid pressure generator produces a gas volume, thereby in turn producing pressure, which is configured to be applied to the first piston, which pressure is operative for ejecting the medicament from the reservoir assembly (figs. 4A-C; col. 12, lines 47-57). 
Regarding claim 119, Caffey discloses a piston location sensor for sensing a position of the piston thereby indicating completion of injection (col. 18, lines 36-55).

Regarding claim 113, Caffey discloses a pump assembly for pumping a medicament through an injection port 204 which is removable mountable onto a patient body surface (fig. 2), the pump assembly comprising a fluid pressure generator 408/410, and at least one piston which is driven in a medicament pumping displacement direction by fluid pressure generated by the fluid pressure generator (fig. 4A; col. 12, lines 47-51). It is noted that Caffey discusses that the electrode arrangement shown in fig. 4A is not desirable, and discloses that those shown in fig. 5A is more desirable.  The pumps shown in fig. 5A includes a first piston and a closed end wall, rather than the first piston and second piston shown in fig. 4A.  It would have been obvious to one of ordinary skill in the art to use the preferably embodiments shown in fig. 5A with the second piston rather than the closed end wall because doing so would increase ease of manufacture as the reservoir can be molded and then the electrodes inserted as desired using the second piston, rather than molding the reservoir and inserting the electrodes therein and ensuring that the fit is fluid tight.
Regarding claim 115, Caffey discloses a piston location sensor for sensing a position of the piston thereby indicating completion of injection (col. 18, lines 36-55).

Regarding claim 120, Caffey discloses a method of supplying a medicament to a patient comprising the steps of removably mounting an injection port 204 onto a body surface of a patient (col. 11, lines 28-30; fig. 2), and removably mounting a double piston pumping assembly 200 onto said injection port (via connector 218: col. 11, lines 40-41; fig. 2), wherein said piston pumping assembly comprises first and second pistons (fig. 4A), thereafter operating the pumping assembly to pump medication through the injection port (col. 12, lines 47-58).  
Claim 120 calls for the step of removably mounting the double piston pumping assembly to the injection pump occurs after mounting the injection port onto the body of the patient.  Caffey does not specify the order of these steps, only showing the end result of the port mounted to the body and the pump mounted to the port (fig. 2).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the steps in the order as claimed because the port is easier to manipulate while the pump is detected therefrom, thereby increasing the ease of use of the device.
It is also noted that Caffey discusses that the electrode arrangement shown in fig. 4A is not desirable, and discloses that those shown in fig. 5A is more desirable.  The pumps shown in fig. 5A includes a first piston and a closed end wall, rather than the first piston and second piston shown in fig. 4A.  It would have been obvious to one of ordinary skill in the art to use the preferably embodiments shown in fig. 5A with the second piston rather than the closed end wall because doing so would increase ease of manufacture as the reservoir can be molded and then the electrodes inserted as desired using the second piston, rather than molding the reservoir and inserting the electrodes therein and ensuring that the fit is fluid tight.
Regarding claim 121, Caffey discloses a fluid pressure generator 408/410, which is operative for driving the first piston in a medicament pumping displacement direction by fluid pressure generated by the fluid pressure generator (figs. 4A-C’ col. 12, lines 47-57).
Regarding claim 122, Caffey discloses that the pumping assembly 202 is removably mountable onto the injection port 204 (via connector 218; fig. 2).  The connection between the pump and the port can occur at any time.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783